IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41185/41186

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 549
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 4, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ADRIAN MITCHEL WILL,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Orders relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In these cases consolidated for appeal, Adrian Mitchel Will was convicted of possession
of marijuana with intent to deliver, Idaho Code § 37-2732(a)(1), and burglary, I.C. §§ 18-1401,
18-1403. The district court imposed a unified sentence of five years with three years determinate
for the possession charge and a concurrent unified sentence of seven years with three years
determinate for burglary, and retained jurisdiction. At the conclusion of the retained jurisdiction
program, the district court placed Will on probation. Following a report of probation violations,
the district court revoked Will’s probation in both cases, ordered execution of the underlying
sentences, and retained jurisdiction a second time. Upon Will’s completion of the second period
of retained jurisdiction, the district court relinquished jurisdiction in both cases and ordered


                                                1
execution of reduced unified sentences of five years with two and one-half years determinate for
possession and seven years with two and one-half years determinate for burglary. Will appeals
the court’s decision to relinquish jurisdiction and contends that the court abused its discretion in
failing to further sua sponte reduce his sentence upon relinquishing jurisdiction.
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We therefore hold that the district court did not abuse its
discretion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying the foregoing standards and having reviewed the record in this case, and
assuming that Will can properly raise on appeal a challenge to the district court’s failure to
further reduce his sentence sua sponte, we cannot say that the district court abused its discretion
in ordering execution of Will’s modified sentences.          Therefore, the orders relinquishing
jurisdiction and directing execution of Will’s previously suspended sentences are affirmed.




                                                 2